IN THE SUPREME COURT OF TEXAS

                                 No. 08-0531

     IN RE  INTERNATIONAL PROFIT ASSOCIATES, INC., INTERGRATED BUSINESS
  ANALYSIS, INC., ACCOUNTANCY ASSOCIATES, LLC., INTERNATIONAL TAX ADVISORS,
                        INC., AND HUEY MITCHELL, JR.

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's emergency motion for temporary relief, filed March  6,
2009, is granted.  All trial court  proceedings  in  Cause  No.  07-01597-E,
styled Riddell Plumbing, Inc.  v.  International  Profit  Associates,  Inc.,
Integrated  Business  Analysis,  Inc.,  International  Tax  Advisors,  Inc.,
Accountancy Associates, LLC and Huey P. Mitchell, Jr., in the  County  Court
at Law No 5 of Dallas County, Texas, are stayed  pending  further  order  of
this Court.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this March 11, 2009.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk